DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 10 June, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-5, 7-8, 10-13, 15-16 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed invention recites the following, respectively, in independent claims 1, 15, and 16:
“A heat exchanger, comprising: 
a plurality of first plate members; 
a plurality of second members located between adjacent first plate members of the plurality of first plate members, wherein 
the plurality of first plate members each comprise 
a plurality of openings, and 
a first flow path connected to the plurality of openings, 
the plurality of second members each comprise 
a second flow path connected to the openings of the adjacent first plate members, and 
the plurality of openings and the first flow path of the first plate members, and the second flow path of the second members define a flow path for a first fluid, and a region between the adjacent first plate members defines a flow path for a second fluid; 
a plurality of third members extending toward the region on the first plate member, 
each of the plurality of the third members connecting one of the plurality of first plate members with an other one of the plurality of first plate members, and 
a plurality of fourth members, the plurality of fourth members being spaced from the plurality of first plate members, 
a first end of at least one of the plurality of fourth members connects to one of the plurality of third members and a second end of the at least one of the plurality of fourth members connects to an other one of the plurality of third members, and 
the plurality of fourth members extends from the plurality of third members toward the region, and 
at least one of the plurality of fourth members is in contact with corresponding one of the plurality of second members.” (claim 1);

“A heat exchanger, comprising: 
a plurality of first plate members; 
a plurality of second members located between adjacent first plate members of the plurality of first plate members, wherein 
the plurality of first plate members each comprise 
a plurality of openings, and 
a first flow path connected to the plurality of openings, 
the plurality of second members each comprise 
a second flow path connected to the openings of the adjacent first plate members, and 
the plurality of openings and the first flow path of the first plate members, and the second flow path of the second members define a flow path for a first fluid, and a region between the adjacent first plate members defines a flow path for a second fluid; 
a plurality of third members extending toward the region on the first plate member, 
each of the plurality of the third members connecting one of the plurality of first plate members with an other one of the plurality of first plate members, and 
a plurality of fourth members, the plurality of fourth members being spaced from the plurality of first plate members, and 
a first end of at least one of the plurality of fourth members connects to one of the plurality of third members and a second end of the at least one of the plurality of fourth members connects to an other one of the plurality of third members, 
wherein the plurality of third members are located at intervals, and 
wherein widths at an inlet and an outlet of the flow path for the second fluid between adjacent third members of the plurality of third members are different from each other.” (claim 15); and

“A heat exchanger, comprising: 
a plurality of first plate members; 
a plurality of second members located between adjacent first plate members of the plurality of first plate members, wherein 
the plurality of first plate members each comprise 
a plurality of openings, and 
a first flow path connected to the plurality of openings, 
the plurality of second members each comprise 
a second flow path connected to the openings of the adjacent first plate members, and 
the plurality of openings and the first flow path of the first plate members, and the second flow path of the second members define a flow path for a first fluid, and a region between the adjacent first plate members defines a flow path for a second fluid; 
a plurality of third members extending toward the region on the first plate member, 
each of the plurality of the third members connecting one of the plurality of first plate members with an other one of the plurality of first plate members, and 
a plurality of fourth members, the plurality of fourth members being spaced from the plurality of first plate members, and 
a first end of at least one of the plurality of fourth members connects to one of the plurality of third members and a second end of the at least one of the plurality of fourth members connects to an other one of the plurality of third members, 
wherein the plurality of fourth members extends from the plurality of third members toward the region, and 
wherein at least one of the plurality of first plate members, the plurality of second members, the plurality of third members, and the plurality of fourth members comprises a plurality of protrusions on a surface thereof in contact with the region.” (claim 16).

The prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention, as characterized by independent claims 1, 15, and 16, and further, the dependents therefrom, so as to either anticipate and/or render obvious, absent impermissible hindsight reasoning. As such, the claimed invention is allowed.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/24/2022